DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2016/0097705
Woolard



Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolard.
With regard to claim 1 Woolard discloses an apparatus for monitoring an air filter within an air handling system where the apparatus has a depending arm (reference item 152) in the form of a spine that extends a length in a vertical direction.  The apparatus has a plurality of scan probes (reference item 212, 214, 216, or 218) positioned along a length of the elongated spine.  The surface of the spine will help define the inner periphery of each scan probe.  	With regard to claims 4 and 5 each scan probe defines a channel that decreases in size towards a downstream outlet (reference item 222, 224, 226, or 228).   With regard to claim 12 the outlets for each scan probe are note formed by the spine.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woolard as applied to claim 1 above, and further in view of Verma et al.
Woolard teaches an apparatus for monitoring characteristics of an air filter using a plurality of scan probes.  Woolard does not teach overlapping scan probes.  Verma et al. teach an apparatus for monitoring an air filter within an air handling system where the apparatus has a depending arm (reference item 300 in the form of a spine that extends a length in a vertical direction.  The apparatus has a plurality of overlapping scan probes (reference item 10) positioned along a length of the elongated spine. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Woolard with the teachings of Verma et al. to overlap the scan probes for the predicable benefit of ensuring that the entire surface of the air filter is sampled.
Allowable Subject Matter
Claims 3, 6-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art air filter sampling systems do not appear to teach the individual features for the scan probes as in each dependent claim 3, 6, 7, and 13.  Claims 8-11 are allowable due to their dependence on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856